Title: Peter Carr to Thomas Jefferson, 31 August 1811
From: Carr, Peter
To: Jefferson, Thomas


          
                  My dear Sir 
                   Carr’s-brook. Aug. 31st 1811.
          
		   
		   
		   
		   
		   You will receive by James, a very fine boar-pig of the Chinese or Parkinson breed; he is just eight weeks old, and as the sow is in heat again, I thought it best, to seperate them. If they Should answer the character given of them, they will certainly be, a valuable acquisition.
			 
		   
		   
		  Judge Holmes and Genl Smith of Winchester, speak of their being made fit for the table, on a third or even a fourth of the corn, used for the common hog.
          
		  
		  Our dear mother is yeilding at length to the unconquerable force of her disease—she is perfectly helpless, knows no person, and is insensible to every thing. I did not think, she could have lived through
			 the last night—She cannot possibly survive many days. Adieu affectionately.
          
            Pr
              Carr
         